Case 1:20-cv-22534-UU Document 1 Entered on FLSD Docket 06/19/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No.: ______________________

  Jorge Luis del Toro, individually, and on                        CLASS REPRESENTATION
  behalf of others similarly situated,

         Plaintiff,

  vs.

  Performance Sport Cars, Inc., a for profit
  Florida corporation, d/b/a “Auction Direct
  Miami,” and d/b/a “Auction Direct Auto Sales”;
  Usman Riaz, individually,

         Defendants.


                      FAIR LABOR STANDARDS ACT COMPLAINT
        Plaintiff Jorge Luis del Toro, individually and on behalf of others similarly situated, sues

 Defendants, Performance Sport Cars, Inc., a Florida corporation, d/b/a “Auction Direct Miami”

 and/or “Auction Direct Auto Sales”, and; Usman Riaz, individually, and alleges:

                             JURISDICTIONAL ALLEGATIONS

        1.      This is an action for money damages and equitable relief brought under the laws of

 the United States. This Court has jurisdiction, inter alia, pursuant to 28 U.S.C. §§1331 and 1337;

 the Fair Labor Standards Act (“FLSA”), 29 U.S.C., Sections 201-219, inclusive.

        2.      Plaintiff Jorge Luis del Toro, and others similarly situated worked as automobile

 salespersons at an automobile dealership location known as “Auction Direct Miami” or “Auction

 Direct Auto Sales” located inter alia in Miami-Dade County, Florida.

        3.      Plaintiff, together with any other person who may hereafter consent to join in this

 lawsuit, is and are “employees” within the meaning of 29 U.S.C. §203(e).




                              LAW OFFICES OF ANTHONY F. SANCHEZ, P.A.
              6701 SUNSET DRIVE, SUITE 101, MIAMI, FL, 33143 TELEPHONE (305) 665-9211
Case 1:20-cv-22534-UU Document 1 Entered on FLSD Docket 06/19/2020 Page 2 of 5



        4.      Defendant Performance Sport Cars, Inc. is a Florida corporation, which owns and

 operates a closely, privately held automobile dealership in numerous locations including one at

 which the Plaintiff was employed from approximately 2016 through early June 2020. Said

 Defendant also owns the registered fictitious names of “Auction Direct Miami” and “Auction

 Direct Auto Sales” through which it operates auto dealerships.

        5.      Defendant Usman Riaz is an individual who, together with other insiders, directly

 or indirectly, owns and operates “Performance Sport Cars, Inc.” as automobile dealerships d/b/a

 “Auction Direct Miami” and “Auction Direct Auto Sales”, and as part of a conglomerate of other

 related entities and persons. This conglomerate also includes at least one other auto dealership

 location in Miami-Dade County and possibly another in Monroe County, Florida, which are

 operated by Defendant Riaz and others, under the fictitious name “Keys Motors” registered by

 both “AA Auto Credit, LLC” and “All Motors, Inc.”

        6.      Each named Defendant, individually and as a group, is a “person” and an

 “employer” within the meaning of the 29 U.S.C. §203 (a) and (d) and may hereinafter be referred

 to jointly as the “Employer”. Moreover, this same “Employer”, individually or together as a group,

 is an enterprise engaged in commerce within the meaning of 29 U.S.C. §203(r), and (s).

        7.      The Employer is, and at all times material to this action was, an organization which

 sells and/or markets and/or transports services and/or goods to customers in commerce within and

 beyond Florida. Upon information and belief, the annual gross revenue of the Employer was at all

 times material to this action in excess of $500,000.00 per annum.

        8.      By reason of the foregoing, the Employer is, and at all times material to this action

 was, an enterprise engaged in commerce or in the production of goods for commerce as defined in

 Sections 3(r) and 3(s) of the FLSA, 29 U.S.C., §§ 203(r) and 203(s). Moreover, the named Plaintiff,




                                                  2
Case 1:20-cv-22534-UU Document 1 Entered on FLSD Docket 06/19/2020 Page 3 of 5



 and others similarly situated, were individually engaged in commerce within the meaning of the

 FLSA by virtue of the nature of the work they performed.

                                    CLASS ALLEGATIONS

           9.    The named Plaintiff is similarly situated to many other salespersons who work or

 have worked for the Employers during any part of the past three years at the automobile dealership

 known as Performance Sport Cars, Inc., d/b/a “Auction Direct Miami” and “Auction Direct Auto

 Sales”.

           10.   The named Plaintiff and other similarly situated employees work or worked under

 a “commissions-only” pay plan which does not pay anything at all on account of the number of

 hours actually worked by sales personnel. Sales personnel of this employer are paid only such

 amounts as correspond to the actual commissions generated in the week, irrespective of the number

 of hours worked.

           11.   The Employer establishes a weekly pay period, such that sales personnel are

 supposed to be paid every Monday. On those weekly paydays, under the Employer’s unlawful pay

 plan and practice, the Employer merely calculates the commission-only compensation due to each

 salesperson based entirely upon the number of cars sold and revenues finally collected during the

 corresponding weekly pay period. Regardless of the number of hours actually worked during the

 pay period, there is no compensation or even advance or draw permitted for salespersons unless

 they sell cars. Moreover, payment of wages rarely arrives on the established payday, but rather

 payment is made at the convenience of the Employer.

           12.   The Employer does not pay anything to sales personnel on account of hours worked

 and in fact does not even attempt to keep track of or otherwise account for the number of hours

 worked by them.




                                                 3
Case 1:20-cv-22534-UU Document 1 Entered on FLSD Docket 06/19/2020 Page 4 of 5



        13.      On numerous occasions during the period of time covered by this Complaint,

 salespersons employed by this Employer were paid less than what was necessary to cover the

 minimum hourly wage rate of pay for actual hours worked during a given pay period.

                                       ATTORNEY’S FEES

        14.      Plaintiff has engaged the services of the undersigned attorneys and agreed to pay a

 reasonable attorney’s fee for their services.

                           ENTITLEMENT TO ATTORNEY’S FEES

        15.      Plaintiff, and those similarly situated, are entitled to an award of prevailing party

 attorney’s fees pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 and other related

 authority, including §§448.08, 448.104 Florida Statutes.

                   VIOLATION OF THE FAIR LABOR STANDARDS ACT
                           (Failure to Pay Minimum Wages)

        16.      At all times during his and their employment, the Plaintiff and others similarly

 situated were employees required to be paid a minimum hourly wage for every hour worked for

 the Employer.

        17.      Since approximately 2015 through the present, the Employer has violated the

 provisions of the FLSA, 29 U.S.C. §206 and §215(a)(2) by failing to timely pay Plaintiff and/or

 others similarly situated, anything on the scheduled pay date or otherwise paying them less than

 the minimum wage rates required under both federal law, and under applicable Florida law and

 Florida Constitution, which occasionally establish higher applicable minimum wage rates of pay

 made applicable under the FLSA.

        18.      The Employer knew or showed a reckless disregard for the provisions of the FLSA

 concerning the timely payment of minimum wages for all hours worked, and accordingly remains

 owing to the named Plaintiff and other similarly situated employees, unpaid minimum hourly




                                                   4
Case 1:20-cv-22534-UU Document 1 Entered on FLSD Docket 06/19/2020 Page 5 of 5



 wages for every hour worked during each respective pay period, and liquidated damages based

 upon the tardy payment of wages due.

         19.     The Plaintiff and those similarly situated incurred expenses and endured

 considerable hardships and damages as a result of their being deprived of the timely payment of

 their wages and the failure to pay even a minimum hourly wage when due.

                                           JURY DEMAND

         20.     Plaintiff, Jorge Luis del Toro, and those similarly situated, demand trial by jury of

 all issues, claims and defenses in this action that are triable as of right by a jury.

         WHEREFORE, Plaintiff Jorge Luis del Toro, and others similarly situated demand the

 following: liquidated damages for the untimely payment of wages after the scheduled paydate;

 payment of unpaid minimum wages for every hour worked during applicable pay periods, together

 with reasonable attorney’s fees and costs, to be proven at the time of trial. In the event that Plaintiff

 does not recover liquidated damages as allowed, then Plaintiff and those similarly situated demand

 an award of prejudgment interest as a lesser alternative to liquidated damages.


 Dated: June 19, 2020


                                                                  Anthony F. Sanchez, P.A.
                                                                  Attorneys for Plaintiff
                                                                  6701 Sunset Drive, Suite 101
                                                                  Miami, Florida 33143
                                                                  Tel.: 305-665-9211
                                                                  Fax:    305-328-4842
                                                                  Email: afs@laborlawfla.com

                                                                  By: /s/ Anthony F. Sanchez
                                                                      Anthony F. Sanchez
                                                                      Florida Bar No.789925




                                                    5
